SCHALL, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves to vacate the Court of Appeals for Veter*874ans Claims’ decisions in Madoff v. Principi, 01-1689 (August 29, 2003) and Gilliam v. Principi, 01-1377 (September 4, 2003), and have these cases remanded for further proceedings consistent with this court’s decision in Conway v. Principi, 353 F.3d 1369 (Fed.Cir.2004). The appellees oppose. The Secretary replies in 04-7043.
To the extent the Secretary requests remand for consideration of additional issues not related to Conway, the court makes no ruling. These issues may be raised before the Court of Appeals for Veterans Claims on remand.
Upon consideration thereof,
IT IS ORDERED THAT:
The Secretary’s motions to vacate and remand are granted.